USCA4 Appeal: 21-7212      Doc: 7        Filed: 09/28/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7212


        FRANKLIN JAVIER MEDINA,

                            Petitioner - Appellant,

                     v.

        WARDEN JEFF NINES,

                            Respondent - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Deborah K. Chasanow, Senior District Judge. (8:18-cv-01037-DKC)


        Submitted: August 31, 2022                                  Decided: September 28, 2022


        Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior
        Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Michelle M. Martz, MICHELLE M. MARTZ, PA, Frederick, Maryland, for Appellant.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7212         Doc: 7      Filed: 09/28/2022     Pg: 2 of 2




        PER CURIAM:

               Franklin Javier Medina seeks to appeal the district court’s order denying relief on

        his 28 U.S.C. § 2254 petition. The order is not appealable unless a circuit justice or judge

        issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the petition states a debatable claim of the denial of a constitutional

        right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529

        U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Medina has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2